Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 16 July 2020 for application number 16/930,863. The Office hereby acknowledges receipt of the following and placed of record in file: Oath/Declaration, Abstract, Specification, Drawings, and Claims.
Claims 1 – 21 are presented for examination.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on 05 February 2020 (KR10-2020-0013885).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 16 July 2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Specification
Title
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner believes that the title of the invention is imprecise. A descriptive title indicative of the invention will help in proper indexing, classifying, searching, etc. See MPEP 606.01. However, the title of the invention should be limited to 500 characters.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “receiving second data for updating the first data stored in the memory device on the basis of the mapping relationship generated based on the first stream ID” in the  second limitation.  It is unclear what the “second data” is that updates the first data already stored.  Is the second data the same type of data as the first data and it will be stored in the same location, or is second data metadata to further classify the first data?  It is unclear about the type of data and how the updating is occurring.  Claims 14 recites similar language and is rejected Claims 2 – 13 and 15 – 20 depend from claims 1 and 14 respectively and are subsequently rejected.

Claim 1 recites “outputting a program command for storing the first data in the memory device and a program command for storing third data including the second data and the second stream ID in the memory device” in the second to last limitation.  Similar to above, it is unclear about if the third data is the same or different from the first data given that it includes the second data, where the second data is used to update the first data.  It is also unclear how the second data is also included with the third data.  It is unclear if the limitation claiming the second data is included with the third data or that the second data is merely stored along with the third data from one command.  Claim 10 recites similarly in the last limitation is rejected with like reasoning.  Claims 2 – 9 and 11 – 13 depend from claims 1 and 10 respectively and are subsequently rejected.

Claim 1 recites “determines the program command for storing the third data in the memory device on the basis of the mapping relationship generated by the flash transition layer on the basis of the second stream ID” in the last limitation.  It is unclear as to what exactly is being claimed.  It is unclear where the limitation is stating that the mapping relationship based on the second stream ID determines the program command for storing third data, when the program command for storing the third data a write/program command.  And if that is the case then it is unclear as to what is the program command determination.  Claims 2 – 13 depend from claim 1 and are subsequently rejected.

Claim 3 recites “when the stream ID controller receives the second data, the stream ID controller outputs a stream ID request for obtaining the first stream ID to the memory device, and receives the first stream ID corresponding to the stream ID request from the memory device.”  It is unclear why when the second data is received, then a request is placed for the first stream ID.  Claims 4 – 9 depend from claim 3 and are subsequently rejected.

Claim 4 recites “wherein the third data includes the second data and the second stream ID maintaining or changing a value corresponding to the first stream ID.”  It is unclear what exactly is being claimed, similar to item 11 above regarding the combination of the third and second data.  Also, it is unclear with respect to the second stream ID maintaining or changing a value corresponding to the first stream ID.  It is unclear how the first stream ID affects the second stream ID to reflect correspondence between the two.  Claim 16 is rejected with like reasoning.

Claim 6 recites “wherein the stream ID controller reduces a value of the first stream ID when the update count is a first reference value or more.”  It is unclear what value the first stream ID originally has placed on it for it to be reduced.  It is unclear from where the value comes.  Claims 7 – 9, 12, 13, and 18 – 20 each recite similarly with respect to a value being attributed to the first stream ID, and they are rejected with like reasoning.  Claim 21 is rejected with like reasoning where the claim states “adjusting…a value of the current stream ID” in that it is unclear from where the value of the current stream ID comes.

Claim 10 recites “an update counter generating an update count by counting a number of times that a logical block address of updating second data is received together with the second data” in the first limitation.  It is unclear how the second data is updated if the updating of the second data is received with the second data.  It is unclear how the second data is updated with itself.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 11, and 14 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. [hereafter as Hashimoto], US Pub. No. 2016/0283125 A1 in view of Boles et al. [hereafter as Boles], US Pub. No. 2019/0065621 A1 and further in view of Ishii et al. [hereafter as Ishii], US Pub. No. 2019/0018784 A1 and further in view of Rao et al. [hereafter as Rao], US Pub. No. 2019/0377494 A1.

As per claim 1, Hashimoto discloses a memory controller controlling a memory device [“and a controller configured to control access to the nonvolatile semiconductor memory device”] [Abstract], comprising:
a flash transition layer generating a mapping relationship [a flash translation layer (FTL) map 162] of first data received from a host on the basis of a first stream ID included in the first data [a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups] [“Drive 100 is a multi-streamed SSD according to embodiments. Drive 100 includes an interface (I/F) 110 through which write IOs from host 10 are received and a drive controller 120 that manages the storing of data included in the write IOs in various storage regions of drive 100, including RAM 130, which is used as a temporary, non-persistent storage region, and flash memory device 150, which is used as a permanent, persistent storage region…. These data structures include B2S map 161 which provides a mapping of physical block number of flash memory device 150 to stream IDs, a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups.”] [para. 0030];
on the basis of mapping relationship generated by the flash transition layer [a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups] [“Drive 100 is a multi-streamed SSD according to embodiments. Drive 100 includes an interface (I/F) 110 through which write IOs from host 10 are received and a drive controller 120 that manages the storing of data included in the write IOs in various storage regions of drive 100, including RAM 130, which is used as a temporary, non-persistent storage region, and flash memory device 150, which is used as a permanent, persistent storage region…. These data structures include B2S map 161 which provides a mapping of physical block number of flash memory device 150 to stream IDs, a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups.”] [para. 0030].
However, Hashimoto does not explicitly disclose the memory controller comprising:
a flash transition layer;
a stream ID controller receiving second data for updating the first data stored in the memory device on the basis of the mapping relationship generated based on the first stream ID, and determining a second stream ID to be assigned to the second data; and
a request controller outputting a program command for storing the first data in the memory device and a program command for storing third data including the second data and the second stream ID in the memory device, 
wherein the request controller determines the program command for storing the third data in the memory device on the basis of the second stream ID.
Boles teaches the memory controller comprising: a stream ID controller [controller 235 is arranged to assign the SID] [write operations are handled by a storage subsystem 225. The storage subsystem can include a device driver, such as for device 260, a storage controller to manage multiple devices (e.g., device 260 and device 265)] receiving second data for updating the first data stored in the memory device on the basis of the mapping [assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245] [a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets] [“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059] [“These write operations are handled by a storage subsystem 225. The storage subsystem can include a device driver, such as for device 260, a storage controller to manage multiple devices (e.g., device 260 and device 265) such as those found in operating systems, network attached storage devices, etc., or any combination of such. In time, the storage subsystem 225 will complete the writes to the storage devices 260 and 265 in operations 250 and 255 respectively. The stream-mapping circuits 230 provide a stream ID to a given write 215 to be used in the device write 250.”] [para. 0075] [“In operation, the controller 235 is configured to assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245. In an example, the controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225.”] [para. 0091]; and 
outputting a program command for storing the first data in the memory device and a program command for storing third data including the second data and the second stream ID in the memory device [a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets] [“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059] [“These write operations are handled by a storage subsystem 225. The storage subsystem can include a device driver, such as for device 260, a storage controller to manage multiple devices (e.g., device 260 and device 265) such as those found in operating systems, network attached storage devices, etc., or any combination of such. In time, the storage subsystem 225 will complete the writes to the storage devices 260 and 265 in operations 250 and 255 respectively. The stream-mapping circuits 230 provide a stream ID to a given write 215 to be used in the device write 250.”] [para. 0075] [“In operation, the controller 235 is configured to assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245. In an example, the controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225.”] [para. 0091],
determines the program command for storing the third data in the memory device on the basis of the second stream ID [a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets] [“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059] [“These write operations are handled by a storage subsystem 225. The storage subsystem can include a device driver, such as for device 260, a storage controller to manage multiple devices (e.g., device 260 and device 265) such as those found in operating systems, network attached storage devices, etc., or any combination of such. In time, the storage subsystem 225 will complete the writes to the storage devices 260 and 265 in operations 250 and 255 respectively. The stream-mapping circuits 230 provide a stream ID to a given write 215 to be used in the device write 250.”] [para. 0075] [“In operation, the controller 235 is configured to assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245. In an example, the controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225.”] [para. 0091].
Hashimoto and Boles are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto with Boles in order to modify Hashimoto for “the memory controller comprising: a stream ID controller receiving second data for updating the first data stored in the memory device on the basis of the mapping relationship generated based on the first stream ID, and determining a second stream ID to be assigned to the second data; and
outputting a program command for storing the first data in the memory device and a program command for storing third data including the second data and the second stream ID in the memory device, 
[Boles, para. 0059].
However, Hashimoto and Boles do not explicitly disclose the memory controller comprising:
a flash transition layer;
a request controller, 
wherein the request controller determines the program command.
Ishii teaches the memory controller comprising: a request controller [“In view of this, the control unit 12 of the first embodiment measures the write frequency of each of the divided regions R1 to R3, and dynamically changes IDs associated with the respective divided regions R1 to R3 based on the measurement results. Next described is processing performed by the control unit 12.”] [para. 0051] [Fig. 22] [“A storage device according to the third embodiment includes a controller module 100a in place of the controller module 100. The controller module 100a includes a storing unit 102a and a write control unit 101b in addition to the host IO control unit 101a.”] [para. 0224] [paras. 0225 – 0229], 
wherein the request controller determines the program command [“In this condition, upon request for a data write to a write address (logical address) included in one of the divided regions R1 to R3, the control unit 12 identifies an ID associated with a divided region including the write address based on the mapping management information 11a. Then, the control unit 12 appends the identified ID to a write request for a data write to the write address, which is then transmitted to the storage device 20 (step S1).”] [para. 0053].
Hashimoto, Boles, and Ishii are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto and Boles with Ishii in order to modify Hashimoto and Boles for “the memory controller comprising: a request controller, 
wherein the request controller determines the program command” as taught by Ishii.  One of ordinary skill in the art would be motivated to combine Hashimoto and Boles with Ishii before the effective filing date of the claimed invention to improve a system by providing for the ability where the “control unit … identifies an ID associated with a divided region including the write address based on the mapping management information.” [Ishii, para. 0053].
However, Hashimoto, Boles, and Ishii do not explicitly disclose the memory controller comprising: a flash transition layer.
Rao teaches the memory controller comprising: a flash transition layer [“The controller 230 may further include a RAM and an FTL (not shown).”] [para. 0041].
Hashimoto, Boles, Ishii, and Rao are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto, Boles, and Ishii with Rao in order to modify Hashimoto, Boles, and Ishii where “the memory controller comprising: a flash transition layer” as taught by Rao.  One of ordinary skill in the art would be motivated to combine Hashimoto, Boles, and Ishii with Rao before the effective filing date of the claimed invention to [Rao, para. 0041].

Claim 14 is rejected with like reasoning as claim 1 above, except for the following remaining claim limitations:
outputting a program command for storing the first data in the memory device on the basis of the mapping relationship; 
determining a second stream ID to be assigned to the second data. 
Boles teaches outputting a program command for storing the first data in the memory device on the basis of the mapping relationship [“The stream-mapping circuits 230 may then respond with the stream ID for the storage subsystem 225 to use with the write command 250.”] [para. 0076] [“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059] [“These write operations are handled by a storage subsystem 225. The storage subsystem can include a device driver, such as for device 260, a storage controller to manage multiple devices (e.g., device 260 and device 265) such as those found in operating systems, network attached storage devices, etc., or any combination of such. In time, the storage subsystem 225 will complete the writes to the storage devices 260 and 265 in operations 250 and 255 respectively. The stream-mapping circuits 230 provide a stream ID to a given write 215 to be used in the device write 250.”] [para. 0075] [“In operation, the controller 235 is configured to assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245. In an example, the controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225.”] [para. 0091];
determining a second stream ID to be assigned to the second data [“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059].

As per claim 2, Hashimoto in view of Boles and further in view of Ishii and further in view of Rao discloses the memory controller of claim 1, 
[“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059], and
indicating a region where cold data is stored when the first stream ID indicates the cold data [“FIGS. 2 and 3 address assigning different stream IDs to different writes based on a given stability value as well as one or more attributes of the data with respect to one or more KVDBs or KVS trees within the KVDBs. Thus, continuing the prior example, for a given storage device, a first set of stream identifiers may be used with write commands for data classified as HOT, a second set of stream identifiers may be used with write commands for data classified as WARM, and a third set of stream identifiers may be used with write commands for data classified as COLD, where a stream identifier is in at most one of these three sets.”] [para. 0059].
Hashimoto discloses flash transition layer maps a logical block address received together with the first data to a physical block address, and wherein the flash translation layer maps the logical block address received together with the first data to a physical block address [a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups] [“Drive 100 is a multi-streamed SSD according to embodiments. Drive 100 includes an interface (I/F) 110 through which write IOs from host 10 are received and a drive controller 120 that manages the storing of data included in the write IOs in various storage regions of drive 100, including RAM 130, which is used as a temporary, non-persistent storage region, and flash memory device 150, which is used as a permanent, persistent storage region…. These data structures include B2S map 161 which provides a mapping of physical block number of flash memory device 150 to stream IDs, a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups.”] [para. 0030].

As per claim 3, Hashimoto in view of Boles and further in view of Ishii and further in view of Rao discloses the memory controller of claim 1, Boles teaches wherein, when the stream ID controller receives the second data, the stream ID controller outputs a stream ID request [controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225] for obtaining the first stream ID to the memory device, and receives the first stream ID corresponding to the stream ID request from the memory device [“In an example, the controller 235 is arranged to obtain (e.g., receive via configuration, message, etc., retrieve from configuration device, firmware, etc.) a temperature assignment technique. The temperature assignment technique will be used to assign stability values to the write request 215 in this example. In an example, a stream-mapping tuple may include any one or more of DID, FID, TID, LNUM, NNUM, KVSETID, WTYPE or WLAST and be used as input to the temperature assignment technique executed by the controller 235 to select a stability value TEMP from the TEMPSET. In an example, a KVS tree scope is a collection of parameters for a write specific to the KVS tree component (e.g., kvset) being written. In an example, the KVS tree scope includes one or more of FID, TID, LNUM, NNUM, or KVSETID. Thus, in this example, the stream-mapping tuple may include components of the KVS tree scope as well as device specific or write specific components, such as DID, WLAST, or WTYPE. In an example, a stability, or temperature, scope tuple TSCOPE is derived from the stream-mapping tuple. The following are example constituent KVS tree scope components that may be used to create TSCOPE:”] [para. 0078] [“In operation, the controller 235 is configured to assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245. In an example, the controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225.”] [para. 0091]. 

As per claim 4, Hashimoto in view of Boles and further in view of Ishii and further in view of Rao discloses the memory controller of claim 3, Ishii teaches wherein the third data includes the second data and the second stream ID maintaining or changing a value corresponding to the first stream ID [“FIG. 10 is a flowchart illustrating a procedure example of the stream ID update process. The process of FIG. 10 corresponds to step S23 of FIG. 9.”] [para. 0147] [“[Step S31] The stream ID setting unit 123 identifies, amongst records listed in the stream ID management table 111, records with "current ID" registered under the "status ID". Based on the write counts of individual unit regions, registered in the identified records, the stream ID setting unit 123 updates stream ID assignments to the individual unit regions.”] [para. 0148].
Claim 16 is rejected with like reasoning.

As per claim 11, Hashimoto in view of Boles and further in view of Ishii and further in view of Rao discloses the memory controller of claim 10, Boles teaches wherein, when the stream ID controller receives the second data, the stream ID changer outputs a stream ID request [controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225] for obtaining the first stream ID from the memory device, and receives the first stream ID corresponding to the stream ID request from the memory device [“In an example, the controller 235 is arranged to obtain (e.g., receive via configuration, message, etc., retrieve from configuration device, firmware, etc.) a temperature assignment technique. The temperature assignment technique will be used to assign stability values to the write request 215 in this example. In an example, a stream-mapping tuple may include any one or more of DID, FID, TID, LNUM, NNUM, KVSETID, WTYPE or WLAST and be used as input to the temperature assignment technique executed by the controller 235 to select a stability value TEMP from the TEMPSET. In an example, a KVS tree scope is a collection of parameters for a write specific to the KVS tree component (e.g., kvset) being written. In an example, the KVS tree scope includes one or more of FID, TID, LNUM, NNUM, or KVSETID. Thus, in this example, the stream-mapping tuple may include components of the KVS tree scope as well as device specific or write specific components, such as DID, WLAST, or WTYPE. In an example, a stability, or temperature, scope tuple TSCOPE is derived from the stream-mapping tuple. The following are example constituent KVS tree scope components that may be used to create TSCOPE:”] [para. 0078] [“In operation, the controller 235 is configured to assign a stability value for a given stream-mapping tuple received as part of the write request 215. Once the stability value is determined, the controller 235 is arranged to assign the SID. The temperature assignment and stream assignment techniques may each reference and update the A-SID table 240 and the S-SID table 245. In an example, the controller 235 is also arranged to provide the SID to a requester, such as the storage subsystem 225.”] [para. 0091].
Claim 15 is rejected with like reasoning.


Claims 5, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. [hereafter as Hashimoto], US Pub. No. 2016/0283125 A1 in view of Boles et al. [hereafter as Boles], US Pub. No. 2019/0065621 A1 and further in view of Ishii et al. [hereafter as Ishii], US  Pub. No. 2019/0018784 A1 and further in view of Rao et al. [hereafter as Rao], US Pub. No. 2019/0377494 A1 as applied to claims 3 and 14 above, and further in view of Yanagida [hereafter as Yanagida], US Pub. No. 2018/0276118 A1.

As per claim 5, Hashimoto in view of Boles and further in view of Ishii and further in view of Rao discloses the memory controller of claim 3, Ishii teaches wherein the stream ID controller generates an update count by counting a number of times that a logical block address for updating the second data is received together with the second data and a garbage collection that data stored in a physical block address corresponding to the logical block address received together with the second data is moved to another memory block in the memory device [“Each field under the item "write management bitmap" contains bitmap data including a bit corresponding to each LBA on the corresponding unit region. The initial value of each bit is "0", and when a write to the corresponding unit region is requested, the bit value corresponding to each of write-destination LBAs is updated with "1". Herewith, the bitmap data manages, amongst the LBAs in the corresponding unit region, LBAs to which data has been written once or more times.”] [para. 0112] [“Each field under the item " stream ID" contains a stream ID assigned to the corresponding unit region. Each field under the item "GC implementation flag" contains flag information indicating whether garbage collection has been implemented on the corresponding unit region upon request of the FPGA 106.”] [para. 0110].
However, Hashimoto, Boles, Ishii, and Rao does not explicitly disclose a garbage collection count by counting a number of times data is moved. 
Yanagida teaches a garbage collection count by counting a number of times data is moved [“The write completion counter 45 maintains a count value of the number of logical blocks for which writing is completed by garbage collection for each stream ID.”] [para. 0022]. 
Hashimoto, Boles, Ishii, Rao, and Yanagida are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Hashimoto, Boles, Ishii, and Rao with Yanagida in order to modify Hashimoto, Boles, Ishii, and Rao for “a garbage collection count by counting a number of times data is moved” as taught by Yanagida.  One of ordinary skill in the art would be motivated to combine Hashimoto, Boles, Ishii, and Rao with Yanagida before the effective filing [Yanagida, para. 0022].
Claim 17 is rejected with like reasoning.

Claim 21 is rejected with like reasoning as claims 5 and 14 above, except for the following remaining claim limitations:
a memory system comprising:
a memory device suitable for storing current data together with a current stream identification (ID) into a storage region corresponding to the current stream ID; and
counting a number of times updating the current data with updated data to generate a first number;
counting a number of times that a garbage collection operation is performed to generate a second number;
adjusting, in response to a request of updating the current data, a value of the current steam ID resulting in an adjusted stream ID based on the first and second numbers;
controlling the memory device to store the updated data together with the adjusted stream ID in a storage region corresponding to the adjusted stream ID; and
invalidating the current data together with the current stream ID. 
Hashimoto discloses a memory system comprising:
a memory device suitable for storing current data together with a current stream identification (ID) into a storage region corresponding to the current stream ID [When storing data in flash memory device 150, drive controller 120 refers to various data structures which are persistently maintained in flash memory device 150 and which may be cached in RAM 130. These data structures include B2S map 161 which provides a mapping of physical block number of flash memory device 150 to stream IDs, a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups] [“Drive 100 is a multi-streamed SSD according to embodiments. Drive 100 includes an interface (I/F) 110 through which write IOs from host 10 are received and a drive controller 120 that manages the storing of data included in the write IOs in various storage regions of drive 100, including RAM 130, which is used as a temporary, non-persistent storage region, and flash memory device 150, which is used as a permanent, persistent storage region. When storing data in flash memory device 150, drive controller 120 refers to various data structures which are persistently maintained in flash memory device 150 and which may be cached in RAM 130. These data structures include B2S map 161 which provides a mapping of physical block number of flash memory device 150 to stream IDs, a flash translation layer (FTL) map 162, which provides a mapping of LBAs to physical block numbers for each of managed namespaces, and a group definition table 163, which tracks which stream IDs belong to which groups. Group definition table 163 is also maintained in OS 30 of host 10, and group definition table 163 in OS 30 and group definition table 163 in flash memory device 150 may be synchronized through data communication between host 10 and drive 100.”] [para. 0030].
[“Each field under the item "write management bitmap" contains bitmap data including a bit corresponding to each LBA on the corresponding unit region. The initial value of each bit is "0", and when a write to the corresponding unit region is requested, the bit value corresponding to each of write-destination LBAs is updated with "1". Herewith, the bitmap data manages, amongst the LBAs in the corresponding unit region, LBAs to which data has been written once or more times.”] [para. 0112].
Yanagida teaches counting a number of times that a garbage collection operation is performed to generate a second number [“The write completion counter 45 maintains a count value of the number of logical blocks for which writing is completed by garbage collection for each stream ID.”] [para. 0022];
adjusting [sets the acquired stream ID as a current stream ID] [updates stream management information], in response to a request of updating the current data, a value of the current steam ID resulting in an adjusted stream ID based on the first and second numbers [GC write unit 36 increments the write completion counter each time when single writing into the logical block is completed. The GC write unit 36 updates stream management information 44 so that the logical block of the GC destination corresponds to the stream ID according to writing] [“The GC write unit 36 reads valid data from the logical block of the GC source designated by the GC source supply unit 34 and buffers read valid data in the GC buffer 43. The GC write unit 36 writes buffered valid data into a logical block of a GC destination designated by the GC destination supply unit 35. The GC write unit 36 increments the write completion counter each time when single writing into the logical block is completed. The GC write unit 36 updates stream management information 44 so that the logical block of the GC destination corresponds to the stream ID according to writing.”] [para. 0040] [para. 0048 - 0050] [“The GC source supply unit 34 notifies the GC write unit 36 of the block address of the active block selected in S110 as a garbage collection source. Furthermore, the GC source supply unit 34 acquires the stream ID to which the active block selected in S110 belongs based on stream management information 44 and sets the acquired stream ID as a current stream ID to be subjected to garbage collection (S140). The current stream ID to be subjected to garbage collection is referred to as a target stream ID for short.”] [para. 0051];
controlling the memory device to store the updated data together with the adjusted stream ID in a storage region [writing destination blocks in which data added with the stream ID is written] corresponding to the adjusted stream ID [“The stream management information 44 includes a correspondence relationship between a stream ID and a single writing destination block or a plurality of writing destination blocks in which data added with the stream ID is written and/or the active block.”] [para. 0031] [“The GC write unit 36 reads valid data from the logical block of the GC source designated by the GC source supply unit 34 and buffers read valid data in the GC buffer 43. The GC write unit 36 writes buffered valid data into a logical block of a GC destination designated by the GC destination supply unit 35. The GC write unit 36 increments the write completion counter each time when single writing into the logical block is completed. The GC write unit 36 updates stream management information 44 so that the logical block of the GC destination corresponds to the stream ID according to writing.”] [para. 0040] [para. 0048 - 0050] [“The GC source supply unit 34 notifies the GC write unit 36 of the block address of the active block selected in S110 as a garbage collection source. Furthermore, the GC source supply unit 34 acquires the stream ID to which the active block selected in S110 belongs based on stream management information 44 and sets the acquired stream ID as a current stream ID to be subjected to garbage collection (S140). The current stream ID to be subjected to garbage collection is referred to as a target stream ID for short.”] [para. 0051]; and
invalidating the current data together with the current stream ID [“In a case where valid data does not remain in the logical block of the garbage collection source (No in S230), the GC write unit 36 updates the stream management information 44 so that association of the block ID of the logical block of the garbage collection source and the target stream ID is invalidated (S295).”] [para. 0054]. 

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 21 have received a first action on the merits and are subject of a first action non-final.  Claims 1 – 5, 11, 14 – 17, and 21 are rejected under a 103 rejection.  Claims 6 – 10, 12, 13, and 18 – 20 depend upon a 103 rejected base claim and are subsequently rejected.  Claims 1, 3, 4, 6 – 10, 12, 13, and 18 – 21 are rejected under a 112 rejection.  Claims 2, 5, and 11 depend upon a 112 rejected based claim and are subsequently claims 6 – 10, 12, 13, and 18 – 20. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shoji, US Pub. No. 2018/0276115 A1 – teaches “When cluster invalidation occurs due to a data invalidation request from the host 1 or due to update of data (e.g., as a result of writing data for the same LBA), the invalidated cluster number is counted for each stream ID. For a stream whose ratio to the physical resource size information 43b having a size corresponding to the invalidated cluster number exceeds a predetermined threshold, it is determined that appropriate data allocation has not been performed, and then, the normal data management is executed.” [para. 0054]
Doh et al., US Pub. No. 2019/0146679 A1 – teaches “The storage device of claim 17, wherein the storage controller is configured to, search the garbage collection expected cost table to determine whether there are stream IDs that satisfy a first condition, the first condition being satisfied by a sum of a number of invalid pages being greater than or equal to a reference value, and select memory blocks corresponding to a first stream ID among the stream IDs having a lowest garbage collection expected cost that satisfy the first condition as the victim memory blocks.” [claim 18]

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135   

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135